Melvin Mayfield, Judge, dissenting. I dissent for two reasons. First, for the reasons stated in Judge Cracraft’s dissent, I do not think the appellants have a standing to raise the issue they argue on appeal. Second, I do hot agree with the majority opinion. Actually, I cannot understand what the opinion holds. Obviously, it asks more questions than it answers. Surely the statute is not as plain and unambiguous as the opinion suggests. Hopefully, the General Assembly will remedy the problems the statute presents.